21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael RANKINS, a/k/a Abdul S. Muhammad, Plaintiff-Appellant,v.Joseph ZBOZIEN;  Angela Dennis, Defendants-Appellees.Michael RANKINS, a/k/a Abdul S. Muhammad, Plaintiff-Appellant,v.Joseph ZBOZIEN;  Angela Dennis, Defendants-Appellees.
Nos. 94-6051, 94-6113.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1994.Decided April 19, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-1955)
Michael Rankins, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Amy Kushner Kline, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions and orders granting summary judgment and denying the motion for reconsideration discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Rankins v. Zbozien, No. CA-93-1955 (D. Md. Dec. 9, 1993;  Jan. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED